Citation Nr: 1143824	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rate of dependency and indemnity compensation (DIC) based on the need for aid and attendance (A&A) or on being housebound. 

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel






INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from November 1941 to December 1942 and from June 1945 to April 1946, and was a prisoner of war (POW) from May 1942 to December 1942.  The Veteran died in December 1975.  The Appellant is advancing her claim as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2009 and in April 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The claim for an increased rate of DIC based on the need for A&A or on being housebound is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran died in December 1975, prior to the enactment of the American Recovery and Reinvestment Act of 2009.


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

As there is no legal basis upon which to award the Appellant a one-time payment from the Filipino Veterans Equity Compensation Fund, the  claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, the notice and duty to assist provisions of the VCAA do not apply to the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Entitlement to a One-time Payment from the Filipino Veterans Equity Compensation Fund

Under the recently enacted American Recovery and Reinvestment Act of 2009 (the Act), a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  




American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 of the Act addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) of the Act provides that an eligible person is any person who-

(1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or





(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and
(2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  #8 U.S.C.A. § 107 NOTE (2009).

The Appellant contends that her husband, the deceased Veteran had qualifying service for the one-time payment.  The record shows that although the Veteran's service would have qualified for the benefit, the Veteran died in December 1975, prior to the passage of the Act in 2009 and the establishment of the Filipino Veterans Equity Compensation Fund.  Therefore, there can be no application pending for payment from the fund at the time of the Veteran's death.  

As it is undisputed that the Appellant does not herself have the requisite service, and as the Veteran died prior to 2009, the Appellant does not meet the eligibility requirements for payment from the fund.  

In accordance with the applicable provisions of the American Recovery and Reinvestment Act of 2009 recited above and the facts of this case, the Board finds that the Appellant does not meet the basic eligibility requirements for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  As the Appellant's claim lacks legal entitlement under the applicable law, the claim must be denied.

ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




REMAND

Increased DIC based on A&A or Being Housebound

In June 2004, the RO granted service connection for the cause of the Veteran's death.  The Appellant has been in receipt of DIC benefits since July 18, 2003. 

In support of her claim, the Appellant has signed two VA Forms 21-4142 authorizing release of medical records to VA, but it does not appear that the records have been requested.  Also, in April 2011, the Appellant requested that her VA examination be rescheduled and the examination was rescheduled for June 2011, but the Appellant without good cause shown failed to report.  The Board notes that the Appellant is of advanced age.  

As the evidence of record is insufficient to decide the claim, records identified by the Appellant, but not yet requested, should be obtained under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf, the records of Drs. Alenton and DeLeon. 








Alternatively, the Appellant may submit a statement from either doctor or both about the severity of her health problems as her health problems relate to the criteria for determining either aid and attendance or housebound status as addressed in the statement of the case in October 2009. 

2.  If the additional records do not demonstrate entitlement to the benefit sought, afford the Appellant a VA examination for aid and attendance and for housebound status. 

3.  Notify the Appellant that she must report for any scheduled examination and that her failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655. 

4.  After the completion of the above development, adjudicate the claim.  If the benefit sought remains denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.  












The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


